BROCK, Chief Judge.
The crux of plaintiff’s argument on appeal is that plaintiff’s testimony was the only evidence of how his injury occurred ; that plaintiff’s testimony supports an award of compensation; and that the Commission erred in denying compensation.
 We note that defendant offered considerable evidence which tended to show that plaintiff’s testimony was incredible. In any event the Commission is not required to accept as true even the uncontroverted testimony of a witness. Wallace v. Watkins-Carolina Express, Inc., 11 N.C. App. 556, 181 S.E. 2d 767 (1971). Upon appeal this Court does not have the right to *232weigh' the evidence and decide the issue on the weight given the evidence by this Court. Hollman v. City of Raleigh, 273 N.C. 240, 159 S.E. 2d 874 (1968).
Affirmed.
Judges Vaughn and Martin concur.